IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LAQWARDIUS CARTER,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-145

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed October 3, 2014.

An appeal from the Circuit Court for Alachua County.
Victor Lawson Hulslander, Judge.

Christopher J Roberts and Joel J. Ewusiak of Ewusiak & Roberts, P.A., Safety
Harbor, for Appellant.

M. Suzanne Green and Francis E. Pierce, III of Mateer & Harbert, P.A., Ocala, for
Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.